Citation Nr: 0116432	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  88-11 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the post-operative 
residuals of colorectal cancer.

(The vacatur of the Board's October 1990 decision regarding 
the veteran's entitlement to service connection for the post-
operative residuals of colorectal cancer is the subject of a 
separate decision of the Board.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to July 
1946 and from June 1951 to June 1955.

In a separate decision, issued together with this decision, 
the Board has vacated its October 1990 decision that denied 
service connection for colorectal cancer.  As such, the 
veteran's current motion seeking reconsideration of that 
decision, or alternatively, one alleging that the October 
1990 was clearly and unmistakably erroneous, is moot.  In 
light of the foregoing, however, the veteran's claim of 
entitlement to an earlier effective date for the grant of 
service connection for the residuals of colorectal cancer is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  In a separate decision, to be issued concurrent with this 
decision, the Board has vacated its October 1990 decision, 
which denied service connection for the residuals of 
colorectal cancer.

3.  In a September 1998 decision, the Board granted service 
connection for the residuals of colorectal cancer.

4.  There is no justiciable case or controversy currently 
before the Board.


CONCLUSION OF LAW

There being no justiciable case or controversy currently 
before the Board, the appeal is dismissed.  38 U.S.C.A. 
§§ 7104, 7105 (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 1998 decision, the Board granted service 
connection for the post-operative residuals of colorectal 
cancer.  As such, the veteran's current claim of entitlement 
to service connection for the post-operative residuals of 
colorectal cancer is moot because, as noted above, the 
benefit sought on appeal has already been granted.  Because 
there is no justiciable case or controversy currently before 
the Board, this appeal must be dismissed.  38 U.S.C.A. 
§ 7105.


ORDER

As the benefit sought has already been granted, the appeal is 
dismissed.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

